               Case 2:20-cv-02463-JAM-AC Document 8 Filed 01/12/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
11   VALERIE BROOKS, individually and on              Case No. 2:20-cv-02463-JAM-AC
     behalf of all others similarly situated,
12                                                    ORDER GRANTING STIPULATION
                       Plaintiff,                     TO EXTEND TIME TO RESPOND
13                                                    TO INITIAL COMPLAINT
              v.
14                                                     [L.R. 144(a)]
     ARDEN FAIR ASSOCIATES, L.P., a
15   California limited partnership; FULCRUM          Complaint Filed:         Dec. 11, 2020
     PROPERTY CORP., a California
16   corporation; and THE MACERICH                    Complaint Served:        Dec. 21, 2020
     COMPANY, a Maryland corporation d/b/a
17   ARDEN FAIR; and DOES 1 to 10,                    Current Response Date: Jan. 11, 2021
     inclusive,
18                                                    New Response Date:       Feb. 10, 2021
                       Defendants.
19
20
21
22
23
24
25
26
27
28


              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67550272v.1
               Case 2:20-cv-02463-JAM-AC Document 8 Filed 01/12/21 Page 2 of 2


1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant Fulcrum Property
3    Corp. shall have an extension of time of thirty (30) days in which to respond to Plaintiff’s
4    Complaint to February 10, 2021.
5
6    IT IS SO ORDERED
7
8    Dated: January 11, 2021                   /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
9
                                               UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67550272v.1
